DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-14, filed February 24, 2021, which are pending in this application.
Claim Objections
Claims 1, 7, 11a, 11b, and 12 are objected to because of the following informalities:
Claim 1, line 8, should recite, “a mid-rear shoe portion to stabilize [the] an ankle of a wearer” to avoid lack of antecedent basis issues.
Claim 1, line 9, should recite, “a front shoe portion to stabilize [the] an upper front portion of a wearer's foot” to avoid lack of antecedent basis issues.
Claim 1, line 10, should recite, “an upper shoe portion to stabilize [the] a lower leg and upper ankle of a wearer” to avoid lack of antecedent basis issues.
Claim 7, line 2, should recite, “wherein the upper shoe portion contains a high-top brace reinforcement [for] to stabilize and protect the ankle and lower shin”.
Claims 11 and 11, it appears that the Applicant has inadvertently mis-numbered the claim set and included a second Claim 11 between Claims 12 and 13. To eliminate confusion in the following action, the Examiner will refer to the first recitation of Claim 11 as “Claim 11a” and the second recitation of Claim 11 as “Claim 11b”. Examiner  in this office action) and reenter it as Claim 15 upon filing. 
Claim 12, line 2, should recite, “has reinforcements around [its] the integrated stability chassis perimeter” to avoid clarification issues as the pronoun “its” is not specific to a claimed structure.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 9, and 14 (and claims 2-6, 8, and 10-13 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, is indefinite as it recites “a mid-rear shoe portion to stabilize the ankle of a wearer; a front shoe portion to stabilize the upper front portion of a wearer's foot; an upper shoe portion to stabilize the lower leg and upper ankle of a wearer”. Each of the bolded articles is a structure/wearer that has been previously recited and therefor it is unclear if this is a newly added structure/wearer or if this is a reference to a previously recited structure. Therein the metes and bounds of the claim are indefinite. For the mid-rear shoe portion to stabilize the ankle of [a] the wearer; [a] the front shoe portion to stabilize the upper front portion of [a] the wearer's foot; [an] the upper shoe portion to stabilize the lower leg and upper ankle of [a] the wearer”.
Claim 7, is indefinite as it recites “spongy”. It is unclear how one having ordinary skill in the art would be able to ascertain whether or not a material is “spongy” since the Applicant does not provide any requisite degree, characteristic, or measurable attribute of the material that would define it as “spongy”. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “spongy” meaning a material that is porous, compressible, elastic, or absorbent.
Claim 7, is indefinite as it recites “bio-skin”. It is unclear what type of material “bio-skin” would read on. The Applicant does not disclose nor define “bio-skin” in the written description, and it is not a material well-known in the textile arts. It is unclear if “bio-skin” is a biological material, a biocompatible material, a tradename for a specific material, or some other material entirely. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “bio-skin” meaning any textile material.
Claim 9 recites the limitation "the one or more materials" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “one or more materials” is referring to the Markush group recited previously in the claim. For examination purposes, the claim is being interpreted as, “the one or more materials” being one or more of the materials listed previously in the claim.

lightweight” in Claim 9 is a relative term which renders the claim indefinite. The term “lightweight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the term “lightweight” is intended use and functional in nature, meant to impart a mechanical property upon the structure of the shoe, or if it is a structural characteristic of the shoe itself. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “lightweight” as functional in nature.
Claim 14 is indefinite as it recites, “the boxing shoe is used in," which appears to be a method-of-use limitation within a product claim, which is improper as it pertains to the metes and bounds of the claim. Correction is required.  Examiner suggests "the boxing shoe is capable of use in". See MPEP 2173.05(p).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 6-11b (and Claims 11a and 12-14 at least for depending from a rejected claim) rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding Claim 6, Applicant appears to have positively recited and claimed a human body part because “wherein the reinforcements on the lower shoe portion distribute pressure evenly across a forefoot region of the wearer's foot, wherein the reinforcements secure the boxing shoe on the wearer's foot” is within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to/for” or “configured to/for” preceding any reference to a human or human body part.  For example, Applicant could recite, “wherein the reinforcements on the lower shoe portion are configured to distribute pressure evenly across a forefoot region of the wearer's foot, wherein the reinforcements are configured to secure the boxing shoe on the wearer's foot.”.
Regarding Claim 7, Applicant appears to have positively recited and claimed a human body part because “wherein the upper shoe portion contains a high-top brace reinforcement for to stabilize and protect the ankle and lower shin” is within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to/for” or “configured to/for” preceding any reference to a human or human body part.  For example, Applicant could recite, “wherein the upper shoe portion contains a high-top brace reinforcement configured to stabilize and protect the ankle and lower shin”.
Regarding Claim 8, Applicant appears to have positively recited and claimed a human body part because “wherein the mesh material assists with one or more of: (i)  “wherein the mesh material assists with one or more of: (i) aeration, (ii) absorption, and (iii) evaporation of condensation on the wearer's foot when in use, wherein assisting with evaporation of condensation on the wearer's foot prevents overheating and slippage when in use”.
Regarding Claim 9, Applicant appears to have positively recited and claimed a human body part because “wherein the one or more materials assist with absorption and evaporation of condensation on the wearer's foot” is within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to/for” or “configured to/for” preceding any reference to a human or human body part.  For example, Applicant could recite, “wherein the one or more materials assist with absorption and evaporation of condensation on the wearer's foot when in use”.
Regarding Claim 10, Applicant appears to have positively recited and claimed a human body part because “wherein the rotational pivot portion and grip portion assist with twisting and turning movements of the wearer's foot” is within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to/for” or “configured to/for” preceding any reference to a human or human body part.  For example, Applicant could recite, “wherein the rotational pivot portion and grip portion are configured to assist with twisting and turning movements of the wearer's foot”.
Regarding Claim 11b, Applicant appears to have positively recited and claimed a human body part because “wherein the smooth glide portion assists the wearer with gliding movements on a surface in contact with the shoe sole” is within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to/for” or “configured to/for” preceding any reference to a human or human body part.  For example, Applicant could recite, “wherein the smooth glide portion is configured to assist[s] the wearer with gliding movements on a surface in contact with the shoe sole”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 10-14, as best can be understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Rourke US 4676011 in view of Ferrigan US 20100293815 further in view of Gebhard US 6438873.
Regarding Independent Claim 1, O’Rourke discloses a boxing shoe (Abstract states, “an athletic shoe” that is capable of being worn when boxing), comprising: a shoe sole (Fig.2, #2) having a rotational pivot portion (Fig. 2, #12; Col. 3, l. 17 states that #12 is a “pivot point”) and a grip portion (Fig. 2, #14; Col. 3, l. 16-17 states that #14 is a “peripheral traction element”); a lower shoe portion (Fig. 1, #3/7) to surround a wearer's heel and lower foot (Fig. 1), wherein the lower shoe portion serves as a base for a mid-rear shoe portion (Fig. 1, #6), a front shoe portion (Fig. 1, #8), and an upper the mid-rear shoe portion to stabilize the ankle of [a] the wearer (Col. 1, l. 58 – Col. 2, l. 26 states, “a sport shoe is provided with a leg stabilization structure… a collar [collar #18 of Fig. 3] under tension for inhibiting displacement of the leg in the region of the ankle”); [a] the front shoe portion to stabilize the upper front portion of [a] the wearer's foot (Col. 1, l. 20-25 states, “a unitary sheet panel covering the entire upper portion of the shoe, to diverse arrangements of textile sheet portions and leather reinforcement portions so as to firmly accommodate the foot while allowing a proper distribution of stresses within… to provide adequate support to the foot of the wearer”); [an] the upper shoe portion to stabilize the lower leg and upper ankle of [a] the wearer (Col. 1, l. 58 – Col. 2, l. 26 states, “a sport shoe is provided with a leg stabilization structure. Lateral and medial sheet portions substantially form the upper, and the stabilization structure includes first and second sheet springs conformally affixed to the lateral and medial sheet portions”); and wherein one or more of the lower, mid-rear, front, and upper shoe portions have integrated reinforcements (Fig. 1, #10, Col. 3, l. 10-13 states “member 10 is conformally attached to or confined within the upper, so as to receive the stresses active on, and impart its support to, a substantial sheet region of the upper”; Fig. 1, #15, Col. 5, l. 9-16 states “means for fastening under tension the ends of the corresponding pair of forearms so as to form a structure for inhibiting displacement of the ankle… wherein the means for fastening under tension is a strap which fastens in a position approximately continuous with the arm strips so as to form, together with the arms, a substantially continuous band for inhibiting such displacement”; Fig. 4, #20, Col. 3, l. 41-48 states “Saddle member 20 covers the instep region of the foot and serves to maintain the tarsus-and to stabilize the wearer's foot during movement for protection against foot and ankle musculoskeletal injury (Col. 1, l. 24-28 states, “to provide adequate support to the foot of the wearer so as to prevent sprains which can result from excess movement of the various joints of the foot from their normal orientation”), wherein the one or more integrated reinforcements are formed from any of: (i) elastic bands, (ii) hook and loop type fasteners, (iii) cables, (iv) loops, (v) ties, (vi) braces, (vii) straps, and (viii) hooks (Col. 2, l. 62 – 67 states, “support member 10 is a spring strip” [a form of brace] as seen in Fig. 1; Col. 2, l. 62 – 67 states “strap #15” as seen in Fig. 1; Col. 3, l. 41-48 states, “Saddle member 20 includes first side member 21 and opposing side member 22 each formed of stretchable elastic material and mounted at the base of the foot. Sides 21 and 22 fasten together over the top surface of the instep with a relatchable hook-and-pile-type fastening” as seen in Fig. 4).  
O’Rourke does not expressly disclose a smooth glide portion; an integrated stability chassis affixed atop the shoe sole; the lower shoe portion specifically affixed atop the integrated stability chassis, wherein the integrated stability chassis suspends the lower shoe portion.
Ferrigan teaches an athletic shoe with a sole (Fig. 1, #105) with a smooth glide portion (Fig. 3, #111; ¶0074 states that #111 is a “peripheral portion” and ¶0106 states, “by engaging the peripheral portion of the sole… a dancer to seemingly "glide" across the ground surface”).
Both O’Rourke and Ferrigan teach analogous inventions in the art of athletic shoes. Therefore it would have been obvious to one of ordinary skill in the art prior to 
O’Rourke (as modified by Ferrigan) does not expressly disclose an integrated stability chassis affixed atop the shoe sole; the lower shoe portion affixed atop the integrated stability chassis, wherein the integrated stability chassis suspends the lower shoe portion.
Gebhard teaches an athletic shoe with an integrated stability chassis (Fig. 1, #14; Col. 2, l. 61 – Col. 3, l. 14) affixed atop a shoe sole (Fig. 2, sole #16/18/20/22/24; Fig. 2 shows the chassis #14 atop sole #16/18/20/22/24; Col. 2, l. 61 – Col. 3, l. 14); a lower shoe portion (Figs. 1-2, #12) affixed atop the integrated stability chassis (Fig. 2 shows lower portion #12 fixed atop the chassis #14; Col. 2, l. 61 – Col. 3, l. 14), wherein the integrated stability chassis suspends the lower shoe portion (Col. 2, l. 61 – Col. 3, l. 14 states that, “mounted on the bottom of upper 12 is an external chassis 14, which underlies and supports the foot,” which suggests that the chassis #14 is capable of suspending (as in holding up) whatever is above it, which in this case is the lower portion #12).
O’Rourke (as modified by Ferrigan) and Gebhard teach analogous inventions in the art of athletic shoes. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify O’Rourke (as modified by Ferrigan) with the teachings of Gebhard such that the shoe would have an integrated stability chassis affixed atop the shoe sole to provide support for the foot while permitting the use of 
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of O’Rourke discloses the structure of the boxing shoe, there would be a reasonable expectation for the boxing shoe to perform such functions as explained after each functional limitation.
Regarding Claim 2, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, but does not expressly disclose wherein each of the smooth glide portion, the rotational pivot portion, and the grip portion of the shoe sole are formed from different synthetic compounds, with each having distinct stiffness and friction characteristics; wherein the rotational pivot portion of the shoe sole comprises stiffness and friction characteristics corresponding to a coefficient of friction lower than the grip portion of the shoe sole and a modulus of elasticity less than both the smooth glide portion and the grip portion of the shoe sole; wherein the grip portion of the shoe sole comprises stiffness and friction characteristics corresponding to (i) a coefficient of friction greater than both the smooth glide portion and the rotational pivot portion of the shoe sole and (ii) a modulus of elasticity greater than both the smooth glide portion and the rotational pivot portion of the shoe sole; and wherein the smooth glide portion of the 
Ferrigan teaches an athletic shoe wherein each of the smooth glide portion (Fig. 2, #131), the rotational pivot portion (Fig. 4, #401), and the grip portion (Fig. 4, #310) of the shoe sole (Fig. 1, 2, #105) are formed from different synthetic compounds (¶0108), with each having distinct stiffness (¶0172) and friction characteristics (¶0106-0108); wherein the rotational pivot portion of the shoe sole comprises stiffness and friction characteristics corresponding to a coefficient of friction lower than the grip portion of the shoe sole (¶0106-0108, ¶0172) and a modulus of elasticity less than both the smooth glide portion and the grip portion of the shoe sole (¶0172); wherein the grip portion of the shoe sole comprises stiffness and friction characteristics corresponding to (i) a coefficient of friction greater than both the smooth glide portion and the rotational pivot portion of the shoe sole (¶0106-0108, ¶0172) and (ii) a modulus of elasticity greater than both the smooth glide portion and the rotational pivot portion of the shoe sole (¶0172); and wherein the smooth glide portion of the shoe sole comprises friction characteristics corresponding to (i) a coefficient of friction lower than the grip portion of the shoe sole and greater than the rotational pivot portion of the shoe sole (¶0106-0108, ¶0172) and (ii) a modulus of elasticity greater than rotational pivot portion of the shoe sole and less than the grip portion of the shoe sole (¶0172).
O’Rourke, Ferrigan, and Gebhard teach analogous inventions in the art of athletic shoes. Therefore it would have been obvious to one of ordinary skill in the art 
Regarding Claim 3, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, but does not expressly disclose wherein the smooth glide portion of the 
Ferrigan teaches an athletic shoe wherein the smooth glide portion of the shoe sole (Fig. 3, #111) has a stiffness greater than the grip portion of the shoe sole and less than the pivot portion of the shoe sole (¶0106-0108, ¶0172); wherein the grip portion of the shoe sole has a stiffness less than each of the smooth glide portion of the shoe sole and less than the pivot portion of the shoe sole (¶0106-0108, ¶0172); and wherein the pivot portion of the shoe sole has a stiffness greater than each of the grip portion of the shoe sole and greater than the smooth glide portion of the shoe sole (¶0106-0108, ¶0172).
O’Rourke, Gebhard, and Ferrigan teach analogous inventions in the art of athletic shoes. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify O’Rourke (as modified by Ferrigan and Gebhard) with the teachings of Ferrigan such that the smooth glide portion of the shoe sole would have a stiffness greater than the grip portion of the shoe sole and less than the pivot portion of the shoe sole so that so the when the user shifts their weight quickly backwards or forwards, the shoe won’t grip and trip the user; and the grip portion of the shoe sole would have a stiffness less than each of the smooth glide portion of the shoe sole and less than the pivot portion of the shoe sole so that so that the user wouldn’t slip 
Regarding Claim 4, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, but does not expressly disclose wherein the smooth glide portion of the shoe sole has a coefficient of friction greater than the pivot portion of the shoe sole and less than the grip portion of the shoe sole; wherein the grip portion of the shoe sole has a coefficient of friction greater than each of the smooth glide portion of the shoe sole and greater than the pivot portion of the shoe sole; and wherein the pivot portion of the shoe sole has a coefficient of friction less than each of the grip portion of the shoe sole and less than the smooth glide portion of the shoe sole.  
Ferrigan teaches an athletic shoe wherein the smooth glide portion (Fig. 2, #131) of the shoe sole (Fig. 1, 2, #105) has a coefficient of friction greater than the pivot portion of the shoe sole and less than the grip portion of the shoe sole (¶0106-0108);  wherein the grip portion of the shoe sole has a coefficient of friction greater than each of the smooth glide portion of the shoe sole and greater than the pivot portion of the shoe sole (¶0106-0108);  and wherein the pivot portion of the shoe sole has a coefficient of friction less than each of the grip portion of the shoe sole and less than the smooth glide portion of the shoe sole (¶0106-0108).  
O’Rourke, Ferrigan, and Gebhard each teach analogous inventions in the art of athletic shoes. Therefore it would have been obvious to one of ordinary skill in the art 
Regarding Claim 5, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, but does not expressly disclose wherein the smooth glide portion of the shoe sole has a modulus of elasticity representing rigidity and thus, an ability of an object to resist deformation in response to an applied force (The Examiner notes that stiffness and rigidity are scientifically identified as synonyms, both defined as “the measure of a material’s resistance to deformation”, therefore the modulus of elasticity would be the same for both the stiffness and the rigidity of the claimed structures. This is corroborated by the Applicant’s own explanation of modulus of elasticity “representing rigidity”), which is greater than the grip portion of the shoe sole and less than the pivot portion of the shoe sole; wherein the grip portion of the shoe sole has a modulus of elasticity less than each of the smooth glide portion of the shoe sole and less than the pivot portion of the shoe sole; and wherein the pivot portion of the shoe sole has a 
Ferrigan teaches an athletic shoe wherein the smooth glide portion of the shoe sole has a modulus of elasticity representing rigidity and thus, an ability of an object to resist deformation in response to an applied force (¶0106-0108; ¶0172 states, “rigidity”), which is greater than the grip portion of the shoe sole and less than the pivot portion of the shoe sole (¶0106-0108, ¶0172); wherein the grip portion of the shoe sole has a modulus of elasticity less than each of the smooth glide portion of the shoe sole and less than the pivot portion of the shoe sole (¶0106-0108, ¶0172); and wherein the pivot portion of the shoe sole has a modulus of elasticity greater than each of the grip portion of the shoe sole and greater than the smooth glide portion of the shoe sole (¶0106-0108, ¶0172).
O’Rourke, Gebhard, and Ferrigan teach analogous inventions in the art of shoes with pivot portions. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify O’Rourke (as modified by Gebhard and Ferrigan) with the teachings of Ferrigan such that the smooth glide portion of the shoe sole would have a modulus of elasticity representing rigidity and thus, an ability of an object to resist deformation in response to an applied force, and the modulus of elasticity of the smooth glide portion would be greater than the grip portion of the shoe sole and less than the pivot portion of the shoe sole so that when the user shifts their weight quickly backwards or forwards, the shoe won’t grip and trip the user; and the grip portion of the shoe sole would have a modulus of elasticity less than each of the smooth glide portion of the shoe sole and less than the pivot portion of the shoe sole so that the 
Regarding Claim 6, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, wherein the one or more reinforcements are on the lower shoe portion (Fig. 1, shows #10 and #15 both attached to lower portion #3/7), wherein the reinforcements on the lower shoe portion distribute pressure evenly across a forefoot region of the wearer's foot (Fig. 1, #15 is a strap, which is well-known in the art to be used to tighten a shoe upper on a foot, thereby evenly distributing pressure on a foot for comfort), wherein the reinforcements secure the boxing shoe on the wearer's foot (Fig. 1, #15 is a strap, which is well-known in the art to be used to secure a shoe upper on a foot).  
Regarding Claim 7, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, wherein the upper shoe portion contains a high-top brace reinforcement (Figs. 3-4, #18) to stabilize and protect the ankle and lower shin (Col. 3, l. 21-30 states “revealing an inner ankle corset #18… for closing… at the top… around the lower leg… while providing restraint against excessive joint rotation”), but does not expressly disclose wherein the brace reinforcement contains a spongy bio-skin material to absorb and evaporate condensation. It is noted that Applicant has not stated nor provided evidence of any criticality, unexpected result, change in function, or unpredictability/synergy with respect to this choice of a spongy bio-skin. Further, it 
Regarding Claim 10, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, wherein the rotational pivot portion is located in an anterior portion of the shoe sole (O’Rourke Annotated Fig. 2), wherein the grip portion is located in a posterior portion of the shoe sole (O’Rourke Annotated Fig. 2), and wherein the rotational pivot portion and grip portion assist with twisting and turning movements of the wearer's foot (Col. 3, l. 16-20 states a “pivot point” and “traction elements”, which are both structures well-known in the art to assist with twisting/turning [pivoting] and maintaining purchase on a ground surface so as to not turn too much [gripping]).  
Regarding Claim 11a, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, wherein the smooth glide portion is located in a middle portion of the shoe sole (Ferrigan Fig. 2, #111), wherein the smooth glide portion assists the wearer with gliding movements on a surface in contact with the shoe sole (Ferrigan ¶0074 states that #111 is a “peripheral portion” and ¶0106 states, “by engaging the peripheral portion of the sole… a dancer to seemingly "glide" across the ground surface”), wherein a rotational thread portion (Fig. 2, #13) adjacent to the smooth glide portion assists with grip between the shoe sole and the surface (Ferrigan ¶0074 states and wherein the grip provides control during the gliding movements (Ferrigan ¶0074 states that #111 is a “peripheral portion” and ¶0106 states, “by engaging the peripheral portion of the sole… This allows a dancer… to perform other types of moves that require a large degree of friction with the ground surface”).  
Regarding Claim 12, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, wherein the integrated stability chassis has reinforcements around the integrated stability chassis perimeter to secure and suspend other portions of the boxing shoe (Gebhard Fig. 7, #52/82/88 shows the reinforcements of chassis #14, also seen in Fig. 2, [unnumbered] beneath sole portions #20/22/24), wherein the reinforcements are buttresses (Gebhard Figs. 2 & 7 show portions #52/82/88 are buttresses/projections of the chassis #14).  
Regarding Claim 11b, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, wherein the boxing shoe allows for control and comfort during various boxing steps, including: (i) bounce-step, (ii) speed step, (iii) pivot, (iv) side step, (v) grip and turn, (vi) glide, and (vii) twist (Col. 4, l. 28-31 states “pivot”).  
Regarding Claim 13, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, wherein the boxing shoe allows for control and comfort during various boxing moves, including: (vii) jab, (v) cross, (viii) hook, (ix) uppercut, (x) lunge, (xi) bob and weave, (xii) blocking, (xiii) clinching, (xiv) parrying, and (xv) holding (Abstract states an “athletic shoe” and all of the activities listed in the claim are sports-related 
Regarding Claim 14, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, wherein the boxing shoe is used in one or more of: (i) kickboxing, (ii) dancing, (iii) fencing, (iv) bowling, (v) ballet, (vi) martial arts, (vii) wrestling, and (viii) musical theater (Abstract. Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the modified boxing shoe of O’Rourke is an “athletic shoe” and all of the activities listed in the claim are sports therefore the shoe of O’Rourke would be capable of being worn during the performance of any of them. And since the athletic shoe of the combined references meets all the structural limitations, it would be capable of performing these functions).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Rourke, Farrigan, and Gebhard as applied to claim 1 above, further in view of Collins US 20020078590.
Regarding Claim 8, O’Rourke discloses the boxing shoe of claim 1, but does not expressly disclose wherein one or more of the lower, mid-rear, front, and upper shoe portions contain a mesh material, wherein the mesh material assists with one or more of: (i) aeration, (ii) absorption, and (iii) evaporation of condensation on the wearer's foot, wherein assisting with evaporation of condensation on the wearer's foot prevents overheating and slippage.  
wherein assisting with evaporation of condensation on the wearer's foot prevents overheating and slippage (¶0008).  
O’Rourke (as modified by Ferrigan and Gebhard) and Collins teach analogous inventions in the art of shoes with supports. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify O’Rourke (as modified by Ferrigan and Gebhard) with the teachings of Collins such that the fabric used in the shoe would be a mesh capable of aerating, absorbing and evaporating condensation as mesh is a cost effective alternative to conventional solid shoe materials, such as suede or leather, that can provide the foot with stability, support, and comfort, while still allowing for maximum breathability during activity.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Rourke, Ferrigan, and Gebhard as applied to claim 1 above, further in view of Foxen US 7334354.
Regarding Claim 9, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, wherein the boxing shoe is comprised of one or more of: (i) suede, (ii) leather, (iii) mesh, (iv) elastic, (v) bio-skin, and (ii) fabric material (Col. 1, l. 38-64 states “leather”), wherein the one or more materials make the boxing shoe lightweight (Col. 1, l. 49-55), but does not expressly disclose wherein the one or more materials assist with absorption and evaporation of condensation on the wearer's foot.
assist with absorption and evaporation of condensation on the wearer's foot (Col. 1, l. 38-63).

    PNG
    media_image1.png
    410
    710
    media_image1.png
    Greyscale
O’Rourke (as modified by Ferrigan and Gebhard) and Foxen teach analogous inventions in the art of shoes with ankle supports. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify O’Rourke (as modified by Ferrigan and Gebhard) with the teachings of Foxen such that the fabric used in the shoe would be capable of absorbing and evaporating moisture so that the moisture does not remain trapped in the shoe and lead to an overgrowth of harmful bacteria that would lead to eventual discoloration and deterioration of the shoe structure itself.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hurd US 8302329 teaches a shoe with support straps
Berns US 9402437 teaches a shoe with adjustable supports
Tanel US 4653206 teaches a pivot shoe
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732